MEMORANDUM **
Joanna Sheldon appeals pro se the district court’s summary judgment in favor of her former employer PRG Nevada I, Inc., in her action under the Americans with Disabilities Act and Nevada state law, alleging that PRG failed to accommodate her multiple sclerosis. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the award of summary judgment de novo, Braunling v. Countrywide Home Loans Inc., 220 F.3d 1154, 1156 (9th Cir. 2000), and we affirm.
Because Sheldon failed to create a genuine issue that she was qualified for her position, the district court properly granted summary judgment in favor of PRG. See id.
Sheldon’s remaining contentions are rejected.
Sheldon’s motion for an extension of time is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.